Per Curiam.
— The appellant could not legitimately raise an account merely to get commissions on a fund which had not passed through his hands. That his ward had agreed that he should have so much as an inducement to accept the guardianship cannot strengthen his- claim, in point of legal obligation, whatever it might do in point of honour. The expenses claimed were incurred in pursuit of the appellant’s private and unfounded demand; and though it is proper that they be paid, it is not proper they be paid out of any pocket but his own. He was entitled to something for his responsibility, and he has had an allowance for it, which we are not disposed to increase.
Decree affirmed.